Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendments, filed May 2, 2022, have been fully considered and they are persuasive in-part.  The following rejections are reiterated or newly applied as necessitated by amendment.  They constitute the complete set of rejections presently being applied to the instant application. 

Status of the Claims
Claims 1, 3-7 and 12-21 are under examination. 
Claims 8-11 and 22-32 are withdrawn. 

Election/Restrictions
2.	Newly submitted claims 22-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Instant claims 21-32 introduces additional species of a correlation criterion or a physical condition.  The species are directed to related processes. The related species are distinct if: (1) the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species as claimed are drawn to different methods of calculating a correlation criterion or different unrelated physical conditions.  Thus, species are of materially different design, mode of operation, and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-32 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amini et al. (WO 2014/205088 A2).
	Regarding claim 1, Amini et al. disclose a method that includes determining the value of an abundance proportion of a skin indigenous microorganism on a skin surface of the subject among a skin flora collected from the skin surface or a parameter based on the abundance proportion (paragraphs [0007]-[0010]) a correlation criterion of the abundance proportion or parameter with the physical condition being pre-established (paragraphs [0024] and [0032]) and then comparing the value with a correlation criterion (paragraphs [0007]-[0011], [0024, and [0032]). Furthermore, Amini et al. disclose a method that includes evaluating a physical condition of the subject (paragraphs [0007]-[0011]); where the skin condition is pimpled skin (i.e. rosacea) (paragraph [0027]); where the correlation criterion is between the physical condition and the abundance proportion (paragraphs [0024] and [0032]); presenting, when the physical condition is evaluated to be outside a target condition, information registered in a database as an ingredient capable of directing the value of the abundance proportion toward a numerical range of the abundance proportion based on the correlation criterion when the physical condition is within the target condition (paragraphs [0010]- [0014]); and administering the ingredient to the subject (paragraph [0009]).
Response to arguments
4.	Applicants have responded to this rejection by amending the claims and stating that the prior art does not teach the amendments.  The rejection has been modified to address the new limitations.  Furthermore, applicants state the amended claims are drawn to skin conditions that are not related to a disease or physical conditions other than the skin condition.  However, the instant claim do not include any limitation regarding the relationship between the skin condition and disease.  Further, the instant claims list physical conditions to include both skin conditions and other conditions in the alternative.  Under the broadest reasonable interpretation, the prior art teaches the claimed invention because the claimed invention encompasses skin conditions such a pimpled skin. 
This rejection is modified and newly applied as necessitated by amendment.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. (WO 2014/205088 A2) in view of Aubert et al. (WO 2012/023803 A1). 
	Amini et al. is applied as above. 
However, Amini et al. do not teach updating information based on the extent of improvement or selecting a candidate substance based on how a candidate substance changes a value of an abundance proportion. 
Regarding claim 3, Aubert et al. teaches a method that includes updating the information based on the extent of improvement in the physical condition (pages 9, 10 and 15).
	Regarding claim 4, Aubert et al. teaches a method that includes selecting a candidate substance based on how a candidate substance changes a value of an abundance proportion (pages 9, 10, and 15; claim 18). Furthermore, Amini et al. disclose a method that includes evaluating a physical condition of the subject (paragraphs [0007]-[0011]); where the skin condition is pimpled skin (i.e. rosacea) (paragraph [0027]); a correlation criterion between the physical condition and the abundance proportion (paragraphs [0024] and [0032]); presenting, when the physical condition is evaluated to be outside a target condition, information registered in a database as an ingredient capable of directing the value of the abundance proportion toward a numerical range of the abundance proportion based on the correlation criterion when the physical condition is within the target condition (paragraphs [0010]- [0014]); and administering the ingredient to the subject (paragraph [0009]).
	Regarding claim 5, Aubert et al. teach where the bacterium selected belong to Actinobacteria, Proteobacteria, and Firmicutes (page 10). 
	Regarding claim 6, Amini et al. teach where the parameter is a different of the abundance proportions and diversity index of skin indigenous microorganisms (paragraph [0007]-[0011]). 
	Regarding claim 7, Amini et al. teach where the physical condition is pimpled skin or pore conditions (paragraphs [0026]-[0027]). 
	Regarding claim 12, Amini et al. teach where the correlation criterion is between the physical condition and the abundance proportion after an effect from a phenomenon known to correlate with the physical condition is removed. (paragraphs [0032] and [0053]-[0055])). 
	Regarding claim 13, Aubert et al. teach where the correlation criterion is created for a sub-population such as residential area (page 25). 
	Regarding claim 14, Aubert et al. teach where the bacterium selected belong to Actinobacteria, Proteobacteria, and Firmicutes (page 10). 
	Regarding claim 15, Amini et al. teach where the parameter is a different of the abundance proportions and diversity index of skin indigenous microorganisms (paragraph [0007]-[0011]). 
	Regarding claim 16, Aubert et al. teach where the bacterium selected belong to Actinobacteria, Proteobacteria, and Firmicutes (page 10). 
	Regarding claim 17, Amini et al. teach where the parameter is a different of the abundance proportions and diversity index of skin indigenous microorganisms (paragraph [0007]-[0011]). 
	Regarding claim 18, Amini et al. teach where the physical condition is pimpled skin or pore conditions (paragraphs [0026]-[0027]). 
	Regarding claim 19, Amini et al. teach where the correlation criterion is between the physical condition and the abundance proportion after an effect from a phenomenon known to correlate with the physical condition is removed. (paragraphs [0032] and [0053]-[0055])). 
	Regarding claim 20, Aubert et al. teach where the correlation criterion is created for a sub-population such as residential area (page 25). 
	Regarding claim 21, Amini et al. teach where the correlation criterion is between the physical condition and the abundance proportion (paragraphs [0024] and [0032]).
	It would have been obvious to one of skill in the art, at the time of filing, to combine the methods of Amini et al. and Aubert et al. Amini et al. teach a method of analyzing skin and subcutaneous tissue flora to identify personalized skin care products. (paragraph [0002])  Aubert et al. teach a method to discriminate between the subtypes of rosacea (page 1).  One of ordinary skill in the art would have been motivated to combine the method of Amini et al. and Aubert et al. to gain the benefit of diagnosing the different subtypes of rosacea in order to identify a personalized care product for an individual.  Furthermore, one of skill in the art would have had a reasonable expectation of success in combining the methods since both utilize similar methods of identifying flora in skin tissue. 



Response to arguments
6.	Applicants have responded to this rejection by amending the claims and stating that the prior art does not teach the amendments.  The rejection has been modified to address the new limitations.  Furthermore, applicants state the amended claims are drawn to skin conditions that are not related to a disease or physical conditions other than the skin condition.  However, the instant claim do not include any limitation regarding the relationship between the skin condition and disease.  Further, the instant claims list physical conditions to include both skin conditions and other conditions in the alternative.  Under the broadest reasonable interpretation, the prior art teaches the claimed invention because the claimed invention encompasses skin conditions such a pimpled skin. 
This rejection is modified and newly applied as necessitated by amendment. 
Withdrawn Rejections
7.	Applicant’s arguments and amendments, filed May 2, 2022, with respect to the rejection made under 35 U.S.C. §101 have been fully considered and are persuasive.  Applicants have amended the claims to include administering a particular treatment.  Thus, the judicial exception is integrated into a practical application.  The rejection of has been withdrawn. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631